                         UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF PENNSYLVANIA

SHARON SOLTIS,                               :

        Plaintiff                            :   CIVIL ACTION NO. 3:18-2022

        v.                                   :         (JUDGE MANNION)
SCRANTON QUINCY HOSPITAL                     :
COMPANY, LLC d/b/a MOSES
TAYLOR HOSPITAL                              :

        Defendant                            :

                                         ORDER
        In accordance with the court’s memorandum issued this same day, IT

IS HEREBY ORDERED THAT:

             (1). Moses’s motion for summary judgment, (Doc. 28), is

                   GRANTED and JUDGMENT IS ENTERED in favor of

                   Moses and against Soltis on all claims.

             (2). The Clerk of Court is directed to CLOSE THIS CASE.




                                          s/ Malachy E. Mannion
                                          MALACHY E. MANNION
                                          United States District Judge

DATED: May 18, 2021
18-2022-01-Order
